Citation Nr: 1032524	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  08-22 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a left foot disability.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1975 to 
September 1979. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In the Veteran's July 2008 substantive appeal (VA Form 9), the 
Veteran noted that he was only appealing the issues of 
entitlement to service connection for tinnitus and entitlement to 
service connection for a left foot disability.  He did not appeal 
a denial of service connection for hearing loss.


FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed left foot 
disability that is attributable to his military service.

2.  The Veteran does not have tinnitus attributable to military 
service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a left foot disability that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2009). 

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2007, prior 
to the initial adjudication of the claim.  Specifically regarding 
VA's duty to notify, the notifications to the Veteran apprised 
him of what the evidence must show to establish entitlement to 
service connection, what evidence and/or information was already 
in the agency of original jurisdiction's (AOJ's) possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was apprised of the criteria for assigning disability 
ratings and for award of an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the AOJ obtained the Veteran's 
service treatment records (STRs), VA medical records, and 
provided examinations in furtherance of his claims.  The Board 
notes that VA examinations with respect to the issues on appeal 
were obtained in August 2007 and May 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinions obtained in this 
case are adequate, as they were predicated on consideration of 
the STRs, and VA medical records in the Veteran's claims file, 
and addressed all of the pertinent evidence of record, including 
the in-service evidence of problems involving the left foot, the 
Veteran's lay statements regarding in-service noise exposure, the 
date of onset of his tinnitus, and his allegations regarding 
continuity of tinnitus symptomatology since service.  
Accordingly, the Board finds that VA's duty to assist with 
obtaining a VA examination or opinion with respect to the issues 
on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no 
duty to assist was unmet.

II. Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any injury or disease diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service connection 
requires (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, of 
in-service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  Further, it is not enough that an injury 
or disease occurred in service; there must be chronic disability 
resulting from that injury or disease.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to 
have been incurred in or aggravated by active military service if 
shown to a compensable degree within one year of separation from 
qualifying active service.  38 C.F.R. §§ 3.307, 3.309. 

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection may be granted.  
Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), aff'd, 259 F.3d. 
1356 (Fed. Cir. 2001).  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently has 
the disability for which benefits are being claimed.

A. Left Foot Disability

Initially, the Board notes that the Veteran had a diagnosis of 
bilateral pes planus that was noted at the time of his September 
1975 entrance examination.  The Veteran acknowledges that he had 
bilateral pes planus prior to his entry onto active duty and does 
not contend that his pes planus chronically worsened beyond 
natural progression during active duty.  In fact, a June 1980 VA 
examination (conducted less than a year after discharge, found 
the Veteran's pes planus to be asymptomatic).  Rather, the 
Veteran claims that he should receive service connection for 
plantar warts on his left foot, see February 1983 statement, and 
more recently, the Veteran's representative argued that 
osteoarthritis of the left foot is traceable to an in-service 
April 1978 incident where the Veteran was hit from behind by a 
rolling stand on the flight line, injuring his left foot.

In this case, the service treatment records (STRs) contain 
several entries pertaining to the Veteran's left foot.  A July 
1976 entry noted that the Veteran twisted his left ankle on a 
door stop and noted swelling and tenderness to his left ankle and 
foot.  A September 1976 physical profile reflected a diagnosis of 
bilateral plantar fasciitis, and noted a temporary restriction 
from running (aerobics), jumping, and marching.  Lastly, an April 
1978 entry noted that the Veteran's left foot had been hit from 
behind by a rolling stand on the flight line.  His foot inverted 
on impact and had been swollen since the previous evening.  The 
x-ray taken at the time of this 1978 accident was negative for a 
fracture, and no radiographic abnormalities were noted.  The 
examiner found the Veteran to have a mild edema of the lateral 
left foot at the MTP joint and distal 5th metatarsal, and noted a 
slight erythema.  His left foot was wrapped with an ace bandage, 
and he was instructed to ice his foot, and he was placed on light 
duty.

A December 2007 x-ray film of the left foot was found by the 
radiologist to show minimal osteoarthritis at the talonavicular 
joint superiorly, but the radiologist noted that otherwise, there 
was no evidence of fracture, dislocation, or other bone or joint 
pathology.

The Veteran was afforded a VA examination in May 2008.  At this 
examination, the Veteran stated that in the military he had been 
treated for plantar warts on the bottom of his feet.  He reported 
that he currently experienced constant pain in the heels and 
balls of his feet.  On examination, the VA examiner, A.M., M.D., 
diagnosed the Veteran with plantar warts on the right foot, but 
did not diagnose the Veteran with a left foot disability.  Dr. M. 
found that no abnormality of the left foot existed other than pes 
planus (which as discussed above was noted at entrance to be a 
pre-existing disability).  The VA examiner stated that there was 
no evidence from the history, nor from the examination, that the 
Veteran had any residuals nor any current symptoms from the 
incident that occurred in the military in 1978 when his left foot 
was hit from behind; nor did Dr. M. find any current symptom or 
abnormalities suggesting plantar fasciitis.  Therefore, after 
reviewing the claims file, including the STRs and VA medical 
records, and thoroughly examining the Veteran, Dr. M. concluded 
that the Veteran did not have a current chronic left foot 
disability.  In sum, although Dr. M. diagnosed the Veteran with 
plantar warts on the right foot, he did not render a diagnosis 
related to the left foot.  

Regarding the December 2007 left foot x-ray where the radiologist 
gave an impression of minimal osteoarthritis, upon reviewing the 
December 2007 x-ray of the left foot, the examiner did not agree 
with the radiologist's assessment.  The examiner explained that 
the radiologist had based the impression upon a finding of 
minimal osteoarthritis at the talonavicular joint superiorly.  
However, Dr. M. noted that the only abnormality visible at the 
talonavicular joint was a minute tiny spur on the dorsal surface 
of the navicular at the talonavicular joint.  Dr. M. found no 
evidence of joint space narrowing, and noted that the spur was so 
small as to be, in his opinion, totally unimportant.  In summary, 
Dr. M. determined that he could not make the diagnosis of 
osteoarthritis of the left foot because there was no abnormality 
in the fifth metatarsal and lateral area of the left foot.

The Board finds Dr. M.'s assessment of the December 2007 x-ray 
(which the radiologist had interpreted to include minimal 
osteoarthritis), to be thorough and complete.  He provided an 
adequate rationale for his assessment that there was no diagnosis 
of osteoarthritis, explaining that there was no evidence of joint 
space narrowing, and noted that the spur was so small as to be 
totally unimportant.

Dr. M.'s conclusion that a left foot disability did not currently 
exist, is supported by a June 2007 VA examiner who rendered a 
diagnosis of chronic hyperkeratoses of the right foot, but did 
not diagnose the Veteran with a left foot disability.

In this case, the salient point to make is that despite evidence 
of in-service left foot problems, specifically, plantar 
fasciitis, and an April 1978 injury involving the left foot, 
there is no evidence of a currently diagnosed left foot 
disability.  Although the Veteran has described pain in the heel 
and ball of his left foot, pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection may be granted.  As 
such, without evidence of a current left foot disability, the 
claim must be denied.  See Degmetich v. Brown, 104 F. 3d at 1332.



B. Tinnitus

The Veteran contends that his tinnitus is the result of exposure 
to acoustic trauma while serving on active duty as a jet aircraft 
mechanic.  The Veteran alleges that he has experienced tinnitus 
since his exposure to acoustic trauma while on active duty.  

The Veteran's DD Form 214 shows his military occupational 
specialty (MOS) as an airlift and bombardment aircraft 
maintenance specialist.  The service treatment records (STRs) do 
not include any reference to complaints of tinnitus, and the 
first post-service documented complaint of tinnitus is in March 
2007, when the Veteran filed his claim for service connection for 
tinnitus.

The Veteran was afforded a VA audiological evaluation in August 
2007.  At this examination, the Veteran reported a history of 
unprotected exposure to hazardous military noise as well as 
civilian noise.  He reported that he currently experienced 
moderate, bilateral, periodic tonal tinnitus.  On examination, 
the examiner noted that the Veteran's hearing acuity was within 
normal limits in both ears, and stated that speech recognition 
was excellent.  The examiner opined that it was less likely than 
not that the Veteran's tinnitus was service connected.  He 
explained that although the Veteran stated that his tinnitus 
began while in the military due to aircraft engine noise, there 
were no combat experiences, and the record revealed many medical 
consultations but tinnitus was never one of the Veteran's 
complaints.  The examiner reasoned that, although the Veteran 
previously had filed for service-connected compensation for other 
disabilities closer to the time of his discharge, tinnitus was 
not a part of the Veteran's previous claims for benefits, 
indicating that tinnitus was not one of the Veteran's concerns 
while in the military or shortly thereafter.  Further, the 
examiner noted that the Veteran had a history of several years of 
civilian noise exposure which was a likely contributor.  Based on 
this analysis, the examiner concluded that it was less likely 
than not that the Veteran's tinnitus was service connected.

Here, the record shows current evidence of subjective complaints 
of bilateral, periodic tinnitus.  See March 2007 Application for 
benefits and August 2007 VA examination.  However, although the 
Board acknowledges that the Veteran is competent to describe his 
in-service exposure to loud noises, see Charles v. Principi, 16 
Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 
(1994), the Board questions the credibility of the Veteran's 
statements regarding the onset of his tinnitus while in service, 
and ringing in his ears ever since discharge.  Significantly, the 
Veteran's service treatment records are absent for complaints of 
ringing in his ears, thereby calling into question his statement 
that the ringing in his ears began in service after being exposed 
to acoustic trauma.  Further, despite the Veteran's contention 
that he experienced ringing in his ears ever since his September 
1979 discharge from service; when the Veteran filed a disability 
compensation claim in March 1980, less than a year after 
discharge, seeking service connection for back, feet, and knee 
disabilities, he did not include tinnitus as one of the 
disabilities that he believed was related to service.  In 1992, 
he filed another claim and again did not mention tinnitus.  In 
fact, the first documented complaint of tinnitus was not until 
March 2007, when the Veteran filed his claim for service 
connection for tinnitus.  

Despite the Veteran's contention that he experienced tinnitus 
since his in-service acoustic trauma, he did not take the 
opportunity to file a claim for service connection in 1980 
immediately after discharge, although he did file a claim at that 
time for service-connected benefits pertaining to his back, feet 
and right knee.  Therefore, although the Veteran is competent to 
report his in-service exposure to acoustic trauma, the Board does 
not find his statement regarding continuity of symptoms since 
discharge to be credible.  The Veteran waited twenty seven years 
(until 2007) to report his tinnitus symptoms, and then did so in 
the context of a claim for monetary benefits, despite filing 
claims for several other disabilities in 1980, less than a year 
after his 1979 discharge, and receiving treatment for these 
disabilities from 1980 forward.

Further, the August 2007 VA examiner opined that it was less 
likely than not that the Veteran's current subjective complaints 
of tinnitus were attributable to service, reasoning that the 
record contained many medical consultations throughout the years, 
but tinnitus was never one of the Veteran's complaints.  The 
examiner also noted that although the Veteran filed a 
compensation claim in 1980 for several disabilities, he did not 
file a claim for tinnitus at that time.  Taken together, the 2007 
examiner concluded that this evidence indicated that tinnitus was 
not a concern while the Veteran was in the military, nor was it a 
concern shortly thereafter.  In short, continuity of 
symptomatology following service has not been demonstrated, just 
as the VA examiner concluded.

In conclusion, the Board finds that a nexus does not exist 
between military service and any currently demonstrated tinnitus.  
The first post-service documentation of tinnitus symptoms is not 
until 2007, and it was in the context of a claim for monetary 
benefits.  This represents a 27-year hiatus since the alleged 
onset of tinnitus in service, despite documentation of treatment 
or evaluation during this 27-year period for other medical 
problems.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim.


ORDER

Service connection for a left foot disability is denied.

Service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


